FOR IMMEDIATE RELEASE September 18, 2008 Cintas Corporation Announces First Quarter Fiscal 2009 Results Indicates Results In-Line with Fiscal 2009 Plan CINCINNATI, September 18, 2008 Cintas Corporation (Nasdaq: CTAS) today reported results for its first quarter of fiscal 2009, which ended on August 31, 2008.Revenue for the quarter was $1.0 billion, an increase of 5.0% over the first quarter revenue in fiscal 2008, on a comparable workday basis.Without this workday adjustment, revenue increased 3.4%.Net income, which was also impacted by the lesser number of workdays, was $78.6 million, a 3.0% decrease from the prior year first quarter.Diluted earnings per share were $0.51, the same as the first quarter of last fiscal year. Scott D.
